UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
TODD BIGELOW,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil Action No. 17-1975 (PLF)
                                    )
TOM GARRETT and TOM GARRETT         )
FOR CONGRESS,                       )
            Defendants.             )
____________________________________)


                                              ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that defendants’ Motion [Dkt. No. 6] to Dismiss for Lack of Personal

Jurisdiction Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, or in the

Alternative, to Transfer Venue to the United States District Court for the Western District of

Virginia, is GRANTED; it is

               FURTHER ORDERED that plaintiff’s Motion [Dkt. No. 8] to Disqualify

Christopher M. Woodfin as Counsel for Defendants, Stay Defendants’ Motion to Dismiss or

Transfer, and Order Jurisdictional Discovery is DENIED WITHOUT PREJUDICE; it is

               FURTHER ORDERED that this action shall be TRANSFERRED to the United

States District Court for the Western District of Virginia pursuant to 28 U.S.C. § 1406(a); it is

               FURTHER ORDERED that the Clerk of the Court shall transfer all papers in this

proceeding, together with a certified copy of this Order, to the United States District Court for

the Western District of Virginia; and it is
               FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of this Court.

               SO ORDERED.


                                                          /s/
                                                 PAUL L. FRIEDMAN
                                                 United States District Judge
DATE: March 13, 2018




                                            2